t c summary opinion united_states tax_court yang julia xiang petitioner v commissioner of internal revenue respondent dariavash partovi petitioner v commissioner of internal revenue respondent docket nos 13151-09s 13223-09s filed date yang julia xiang pro_se dariavash partovi pro_se audrey m morris for respondent dean special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue respondent determined deficiencies in petitioners’ federal income taxes for and as follows docket no deficiency deficiency 13151-09s 13223-09s dollar_figure big_number dollar_figure the deficiencies resulted solely from respondent’s disallowance of claimed credits for the production of fuel from nonconventional sources fns tax_credit under former sec_29 now sec_45k background some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in texas at the time their petitions were filed petitioners who were dating during the years at issue and were later married sought tax_advice together for their and returns the federal_income_tax returns at issue in these cases were prepared by the income_tax office a tax preparation business owned by louis and elizabeth powell of carthage texas the income_tax office introduced both petitioners to the idea of claiming fns tax_credits both petitioners claimed these credits on their returns and claimed credit carryforwards from on their returns on the and form sec_1040 u s individual_income_tax_return that the income_tax office prepared for petitioners their tax_liabilities were reduced by a claim for fns tax_credits from a facility allegedly placed_in_service on date for petitioners reported de_minimis profits from an oil_and_gas extraction business on schedules c-ez net profit from business in part because of their claims for fns tax_credits and credit carryforwards petitioners’ and returns reflected overpayments the transactions reported on schedules c-ez for and the claims for fns tax_credits attached to petitioners’ and returns were fictitious they arose from petitioners’ purported transaction with an entity known as gas recovery partners that purportedly owned landfills that produced alternative fuels enabling petitioners to claim fns tax_credits the promoters purported to sell petitioners through the income_tax office a share of the landfills for a percentage of the expected fns tax_credits in fact the promoters had no ownership_interest in any landfill and no alternative fuels within the meaning of former sec_29 now sec_45k were produced on date the u s department of justice filed a civil injunction lawsuit against individuals including the owners of the income_tax office seeking to bar them from promoting an alleged tax scam involving income_tax credits claimed for sham sales of methane from landfills discussion subject_to various limitations former sec_29 redesignated sec_45k for years ending after date provided a credit for producing fuel from a nonconventional source the credit is based on the fuel produced and attributable to the taxpayer because neither petitioners nor the persons they dealt with had an interest in a fuel-producing source and no fuel was produced we need not explore the complexities of the credit provision see generally 114_tc_83 109_tc_112 affd sub nom 170_f3d_1294 10th cir petitioners testified that the owners of the income_tax office showed them legal documentation indicating that the fns tax_credit was a legal tax_credit or investment designed to assist taxpayers and tax preparers they were told that if they invested an initial_amount they would be entitled to percent of the credit that they were to receive from the internal_revenue_service at the time petitioners were unaware that the scheme was a sham but they now admit that they have been victims of a fraudulent scheme petitioners further stipulated that the promoters of the scheme did not own landfills and that the landfills they allegedly invested in did not produce any alternative fuels entitling them to the fns credits by the time of trial they did not dispute respondent’s determination the court deplores the fraud perpetrated on petitioners and sympathizes with the situation in which they find themselves the stipulated facts however establish that petitioners are not entitled to the fns tax_credits and that the related adjustments in the notices of deficiency are correct to reflect the foregoing decisions will be entered for respondent
